internal_revenue_service number release date index number ----------------------------- ---------------------------------------- ------------------------------------ --------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no ----------------- telephone number -------------------- refer reply to cc psi plr-118012-18 date date legend x ---------------------------------------------- ----------------------------------------- trust ------------------------------------------ ----------------------------------------- trust -------------------------------------------- ----------------------------------------- trust ------------------------------------------- ----------------------------------------- date --------------------- date ---------------- state ------------ year sec_1 -------------- year sec_2 -------------- a ------------------------------------------------------------------------ plr-118012-18 dear ------------- this responds to a letter dated date and supplemental information submitted on behalf of x by x's authorized representatives requesting relief under sec_1362 of the internal_revenue_code the code facts according to the information submitted and representations within x was incorporated on date under the laws of state effective date x elected to be taxed as an s_corporation however an electing_small_business_trust esbt election effective date was not timely filed for trust trust and trust shareholders of x accordingly trust trust and trust were ineligible shareholders of x and x's s_corporation_election was ineffective x represents that trust trust and trust have at all times met the requirements of an esbt within the meaning of sec_1361 except that the trustees of trust trust and trust did not make timely esbt elections under sec_1361 x further represents that trust trust and trust have not filed their income_tax returns consistent with being esbts for year sec_1 x represents that other than the failure to make valid esbt elections by date x has qualified as a small_business_corporation at all times since its election on date x further represents that x and its shareholders have treated x as an s_corporation at all relevant times in addition x represents that x has filed its income_tax returns consistent with having a valid s election in effect for all taxable years since x elected to be an s_corporation x represents that its s_corporation_election termination was inadvertent and was not motivated by tax_avoidance or retroactive tax planning further x represents that x and its shareholders agree to make any adjustments required as a condition of obtaining relief under the inadvertent_termination_rule as provided under sec_1362 that may be required by the secretary law and analysis sec_1361 of the code provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 defines a small_business_corporation as a domestic_corporation which is not an ineligible_corporation and which does not a have more than shareholders b have as a shareholder a person other than an estate a_trust plr-118012-18 described in sec_1361 or an organization described in sec_1361 who is not an individual c have a nonresident_alien as a shareholder and d have more than class of stock sec_1361 provides that for purposes of sec_1362 an electing_small_business_trust esbt may be an s_corporation shareholder sec_1361 provides that an esbt means any trust if i such trust does not have as a beneficiary any person other than i an individual ii an estate iii an organization described in sec_170 which holds a contingent_interest in such trust and is not a potential_current_beneficiary ii no interest in such trust was acquired by purchase and iii an election under sec_1361 applies to such trust sec_1361 provides that the term electing_small_business_trust shall not include i any qualified_subchapter_s_trust as defined in sec_1361 if an election under sec_1361 applies to any corporation the stock of which is held by such trust ii any trust exempt from tax under subtitle a and iii any charitable_remainder_annuity_trust or charitable_remainder_unitrust as defined in sec_664 sec_1361 provides that an election under sec_1361 shall be made by the trustee any such election shall apply to the taxable_year of the trust for which made and all subsequent taxable years of such trust unless revoked with the consent of the secretary sec_1_1361-1 provides that the trustee of an esbt must make the esbt election by signing and filing with the service_center where the s_corporation files its income_tax return a statement that meets the requirements of sec_1_1361-1 sec_1_1361-1 provides that the trustee of an esbt must file the esbt election within the time requirements prescribed in sec_1_1361-1 for filing a qsst election generally within the 16-day-and-2-month period beginning on the day that the stock is transferred to the trust sec_1362 provides that an s_corporation_election will be terminated whenever at any time on or after the first day of the first taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides in relevant part that if an election under sec_1362 by any corporation was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or was terminated under sec_1362 or the secretary determines that the circumstances resulting in such ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such ineffectiveness or termination steps were taken so that the corporation for which plr-118012-18 the election was made or termination occurred is a small_business_corporation and the corporation for which the election was made or termination occurred and each person who was a shareholder in such corporation at any time during the period specified pursuant to sec_1362 agrees to make the adjustments consistent with the treatment of such corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness or termination such corporation shall be treated as an s_corporation during the period specified by the secretary conclusion based solely on the facts submitted and the representations made we conclude that x's s election was inadvertently ineffective within the meaning of sec_1362 on date because trust trust and trust were ineligible shareholders of x pursuant to the provisions of sec_1362 x will be treated as an s_corporation from date and thereafter provided x's s_corporation_election is otherwise effective and not terminated under sec_1362 this letter_ruling is subject_to the following conditions within days from the date of this letter an adjustment payment in the amount of dollar_figurea and a copy of this letter must be sent to the following address internal_revenue_service kansas city service_center w pershing road kansas city mo stop manual deposit within days from the date of this letter an election to treat trust trust and trust as an esbt effective date must be made with the appropriate service_center and x and its shareholders filing any necessary original or amended returns consistent with the relief granted in this letter within days of this letter including but not limited to income_tax returns for year sec_2 reflecting the treatment of trust trust and trust as esbts a copy of this letter should be attached to the esbt elections and any amended returns if these conditions are not met then this letter_ruling is null and void furthermore if these conditions are not met x must send notification that its s election has terminated to the service_center with which x’s s election was filed except as specifically ruled upon above we express or imply no opinion concerning the federal tax consequences of the facts of this case under any other provision of the code specifically we express or imply no opinion regarding x's eligibility to be an s_corporation this ruling is directed only to the taxpayer who requested it according to sec_6110 this ruling may not be used or cited as precedent plr-118012-18 pursuant to the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representatives sincerely wendy l kribell assistant to the branch chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy of letter copy of letter for sec_6110 purposes
